DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made to applicant’s claim for the priority from U.S. Patent Application Number: 16/398,279, filed on April 30, 2019, which in turn claims priority from U.S. Provisional Patent Application No. 62/665,496, filed May 1, 2018, and U.S. Provisional Patent Application No. 62/690,344, filed June 26, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 11,095,714.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
Claims 1-19 of Patent No. 11,095,714 contain(s) every element of claims 1-22 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 6, 9, 11, 13, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pogrebinsky et al. (Pub. No.: US 20170006119 A1).
As to claim 1, Pogrebinsky teaches a computing system comprising:
a first cloud infrastructure (fig. 5F, 510a) and a first provisioning server (fig. 5F, 514a), said first provisioning server being operable to provision nodes of said first cloud infrastructure in response to receiving of commands according to a first syntax/semantics (paragraph [0053], “…For example, the resource manager 514a or 514b can allow deployment, update, or deletion of one or more available resources in a coordinated operation…”);
a second cloud infrastructure (fig. 5F, 510b) and a second provisioning server (fig. 5F, 514b), said second provisioning server being operable to provision nodes of said second cloud infrastructure in response to receiving of commands according to a second syntax/semantics (paragraph [0053], “…For example, the resource manager 514a or 514b can allow deployment, update, or deletion of one or more available resources in a coordinated operation…”);and
an orchestration server to provide a common user interface to a user, wherein said user is facilitated to provision via said common user interface a first cloud for providing a distributed data service (paraph [0048], “Shell” teaches an orchestration server), said first cloud containing both of a first set of nodes in said first cloud infrastructure and a second set of nodes in said second cloud infrastructure (paraph [0048],”…assets and services the user is registered for and where those are located in cloud services 401-40…”),
wherein said orchestration server issues a first set of commands to said first provisioning server and a second set of commands to said second provisioning server to provision said first cloud to contain both of said first set of nodes and said second set of nodes (paragraph [0049], “…Cloud portals 409-411 provide an API framework appropriate for interfacing their respective cloud extension and cloud service across network 412…”), wherein said first set of commands is according to said first syntax/semantics to provision said first set of nodes in said first cloud infrastructure, and wherein said second set of commands is according to said second syntax/semantics to provision said second set of nodes in said second cloud infrastructure (paragraph [0049], “…Cloud portals 409-411 provide an API framework appropriate for interfacing their respective cloud extension and cloud service across network 412…”), wherein upon completion of said provisioning, a first node of said first set of nodes is operative to receive a client request directed to said distributed data service and a second node of said second set of nodes is operative to process and respond to said client request, whereby said first set of nodes and said second set of nodes together operate to provide said distributed data service as part of said first cloud spanning said first cloud infrastructure and said second cloud infrastructure (paragraph [0042], “…For example, the user can have a database service on the private cloud, but the public cloud can provide additional database services. Using the connector 315, the user can have access to those additional database services on the private cloud as if they were present locally”, paragraph [0060]), wherein each of said first provisioning server, said second provisioning server and said orchestration server contains at least one corresponding processor and at least one corresponding memory (paragraph [0020]).

As to claim 3, Pogrebinsky  teaches wherein said common user interface facilitates said user to specify an intent of an orchestration task to be performed with respect to the nodes of said first cloud, wherein said orchestration server sends commands corresponding to said intent to cause performance of said orchestration task with respect to the nodes of said first cloud (paragraph [0062], “…The content script 528 can request the shell 506 to retrieve suitable content to be displayed, for example, as the graph 529 or updates thereof by providing a network location for retrieving the content…”).

As to claim 6, Pogrebinsky teaches wherein said orchestration server issues additional commands directly to said first set of nodes and said second set of nodes to install software components on each node such that the nodes together operate as said distributed data service (paragraph [0042], “…Using the connector 315, the user can have access to those additional database services on the private cloud as if they were present locally”).

As to claims 9, 11 and 13, the claims are substantially similar to claims 1, 3 and 6, respectively. Please refer to each respective claim above.

As to claims 16-17 and 20, the claims are substantially similar to claims 1, 3 and 6, respectively. Please refer to each respective claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 10, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pogrebinsky et al. (Pub. No.: US 20170006119 A1) in view of Modh et al. (Pub. No.: US 20140280848 A1).
As to claim 2, Pogrebinsky teaches wherein said common user interface includes a first field and a third field to specify an identity of respective cloud infrastructure, and a second field and a fourth field to specify a corresponding nodes (fig. 5F, 504 and 523), wherein the user specifies the identity of said first cloud infrastructure in said first field to cause provisioning of said first nodes as said first set of nodes in said first cloud infrastructure, wherein the user thereafter specifies the identity of said second cloud infrastructure in said third field to cause provisioning of said second count of nodes as said second set of nodes in said second cloud infrastructure (paragraph [0058]).
Pogrebinsky does not explicitly teach fields to specify node counts.
However, in the same field of endeavor (cloud integration) Modh teaches common user interface includes a first field and a third field to specify an identity of respective cloud infrastructure, and a second field and a fourth field to specify a corresponding number of nodes, wherein the user specifies the identity of said first cloud infrastructure in said first field and first count in said second field to cause provisioning of said first count of nodes as said first set of nodes in said first cloud infrastructure, wherein the user thereafter specifies the identity of said second cloud infrastructure in said third field and a second count in said fourth field to cause provisioning of said second count of nodes as said second set of nodes in said second cloud infrastructure (figs. 8b and 10).
Based on Pogrebinsky in view of Modh, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate fields to specify node counts (taught by Modh) with fields to specify cloud identify and corresponding nodes (taught by Pogrebinsky) in order to provide the users with more flexibly to aggregate, integrate and customize cloud services.

As to claim 4, Pogrebinsky teaches wherein said intent comprises each of creation of said first cloud, expanding said first cloud by adding additional nodes, shrinking said first cloud by removing provisioned nodes, update of software components deployed on the nodes in said first cloud (paragraph [0053], “…For example, the resource manager 514a or 514b can allow deployment, update, or deletion of one or more available resources in a coordinated operation. The resource manager 514a or 514b can also be configured to provide security, auditing, and tagging features to facilitate management of resources after deployment…”).
Pogrebinsky does not explicitly teach migration of software components and data between cloud infrastructures.
However, in the same field of endeavor (cloud integration) Modh teaches intent comprises each of creation of said first cloud, expanding said first cloud by adding additional nodes, shrinking said first cloud by removing provisioned nodes, update of software components deployed on the nodes in said first cloud, migration of software components and data from one node to another node in said first cloud infrastructure and said second cloud infrastructure (figs. 8b and 10 and paragraph [0021]).
Based on Pogrebinsky in view of Modh, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate migration of software components and data between cloud infrastructures (taught by Modh) with cloud integration (taught by Pogrebinsky) in order to provide the users with more flexibly to balance the load between cloud infrastructures.

As to claims 10 and 12, the claims are substantially similar to claims 2 and 4, respectively. Please refer to each respective claim above.

As to claim 18, the claim is substantially similar to claim 4, respectively. Please refer to claim 4 above.
As to claim 19, Pogrebinsky teaches wherein said common user interface includes a first field and a third field to specify an identity of respective cloud infrastructure, and a second field and a fourth field to specify a corresponding nodes (fig. 5F, 504 and 523), wherein the user specifies the identity of said first cloud infrastructure in said first field to cause provisioning of said first nodes as said first set of nodes in said first cloud infrastructure, wherein the user thereafter specifies the identity of said second cloud infrastructure in said third field to cause provisioning of said second count of nodes as said second set of nodes in said second cloud infrastructure (paragraph [0058]).
Pogrebinsky does not explicitly teach fields to specify node counts.
However, in the same field of endeavor (cloud integration) Modh teaches common user interface includes a first field and a third field to specify an identity of respective cloud infrastructure, and a second field and a fourth field to specify a corresponding number of nodes, wherein the user specifies the identity of said first cloud infrastructure in said first field and first count in said second field to cause provisioning of said first count of nodes as said first set of nodes in said first cloud infrastructure, wherein the user thereafter specifies the identity of said second cloud infrastructure in said third field and a second count in said fourth field to cause provisioning of said second count of nodes as said second set of nodes in said second cloud infrastructure (figs. 8b and 10).
Based on Pogrebinsky in view of Modh, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate fields to specify node counts (taught by Modh) with fields to specify cloud identify and corresponding nodes (taught by Pogrebinsky) in order to provide the users with more flexibly to aggregate, integrate and customize cloud services.

Claim(s) 7-8, 14-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pogrebinsky et al. (Pub. No.: US 20170006119 A1) in view of Dean et al. (Pub. No.: US 20130346540 A1).
As to claim 7, Pogrebinsky does not explicitly teach storing plurality of tables comprising set of tablets and distributing the set of tablets among the nodes to service client requests.
However, in the same field of endeavor (cloud integration) Dean teaches distributed data service stores a plurality of tables with each table comprising a corresponding set of tablets, wherein said software components comprise a master process and a tablet server process, wherein said master processes of the nodes together operate to distribute tablets among the nodes and also to specify the nodes where each tablet is to be replicated, wherein said tablet server process of each node maintains a corresponding set of tablets and processes client requests directed to said plurality of tables by determining the specific tablets required for processing the client request and forwarding the client request to the specific node responsible for performing operations on the determined specific tablets (paragraphs [0060]-[0061]).
Based on Pogrebinsky in view of Dean, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate storing plurality of tables comprising set of tablets and distributing the set of tablets among the nodes to service client requests (taught by Dean) with cloud integration (taught by Pogrebinsky) in order to improve the reliability and efficiency of the distributed storage system as motivated by Dean (paragraph [0060]).

As to claim 8, Dean further teaches wherein said distributed data service is a distributed database (paragraph [0060]). The limitations of claim 8 are rejected in view of the analysis of claim 7 above, and the rationale to combine, as discussed in claim 7, applies here as well.
As to claims 14-15, the claims are substantially similar to claims 7-8, respectively. Please refer to each respective claim above.

As to claims 21-22, the claims are substantially similar to claims 7-8, respectively. Please refer to each respective claim above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madhu et al. (Pub. No.: US 20160048408 A1), teaches replication of virtualized infrastructure within distributed computing environments (fig. 6 ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/8/2022